DETAILED ACTION
State of Application
This communication is a Notice of Allowance in response to the decision by the Patent Board issued on the 21st day of October, 2021. Examiner notes that claims 1-20 are pending. Claims 1-20 are allowed. 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn in view of the decision by the Panel of Appeal Conference. 
Regarding the prior art, the instant application is distinguishable from the prior art. Specifically, Examiner notes that the Board decision is adopted by the Examiner. Therefore, the combination fails to teach the claimed invention. The closest prior art consists of:
1. U.S. Patent Application 20100250340 to Le el al. (hereinafter Lee) – which discusses aggregation, analysis, and presentation of IP-related information and other information in a common interface but fails to teach identifying keywords related to a search query in patent related information specific to a country.
2. WO 2003071466 A1 to Havlick et al. – which discusses an interactive user interface for presenting information associated with assessing, monitoring and maintaining the scope of rights in a trademark. Information relevant to defining the scope of rights in a trademark is visually depicted in an interactive user interface in a manner making it easy to visualize the scope of rights in a trademark and to identify factually analogues circumstances that bear on the scope of rights enjoyed by a trademark but fails to teach identifying keywords related to a search query in patent related information specific to a country.

The Board emphasized that the specific identification of keywords in the displayed information amounted to patentable subject matter. Thus, the claims are distinguishable over the prior art of record and are patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/Examiner, Art Unit 3689